MEMORANDUM **
Jose Prado-Flores appeals from the district court’s judgment and challenges his guilty-plea conviction and 50-month sentence for conspiracy to distribute cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Prado-Flores’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. Prado-Flores has filed a pro se supplemental brief. No answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief as to Prado-Flores’s conviction.
We accordingly affirm Prado-Flores’s conviction. Prado-Flores waived the right to appeal his sentence. Because the record discloses no arguable issue as to the validity of the sentencing waiver, we dismiss Prado-Flores’s appeal as to his sentence. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.2009).
Counsel’s motion to withdraw is GRANTED.
AFFIRMED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.